       Case 4:19-cv-00673-MWB Document 22 Filed 06/11/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VALLEY VIEW LAND & CATTLE                  :
COMPANY, LLC,                              :     CIVIL ACTION
                                           :
            Plaintiff,                     :     No. 4:19-CV-00673-MWB
                                           :
      v.                                   :
                                           :
TOWER HILL ANGUS, LLC,                     :
                                           :
            Defendant.                     :


                                    ORDER


      AND NOW, this 11th day of June 2020, upon consideration of Plaintiff’s

“Emergency Motion to Preserve Status Quo” (Doc. 19) and Defendant’s opposition,

the Motion is hereby DENIED.



                                           BY THE COURT:



                                            s/ Matthew W. Brann
                                           ____________________________
                                           Matthew W. Brann
                                           United States District Judge
